February 25, 2010 Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES 2009 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) reported consolidated earnings of $1.95per basic share for 2009, a $0.55per share increase from the $1.40per basic share earned in 2008.Consolidated net income for 2009 was $87.5million, compared to $61million during According to Jeffrey W. Shaw, Chief Executive Officer, “Higher operating income from the natural gas segment and a positive swing in the contribution from other income were the principal drivers behind our improved earnings.As a result of our efforts to work with state regulatory commissions to improve and bring stability to our revenues and cash flows, we realized rate relief during 2009 in all jurisdictions we serve.In addition, we now have an improved rate design in Nevada that, like in California, will enable us to more aggressively encourage conservation by our customers.” Shaw concluded by saying, “Improved earnings and cash flows, a decrease in capital expenditures, improvements in rate design, and sensible cost controls have all combined to strengthen our financial position, despite the current economic downturn.We will continue to focus on the core fundamentals of our business to make further improvements.” -more- During the fourth quarter of 2009, consolidated net income was $46.4million, or $1.03per basic share, versus $31.2 million, or $0.71 per basic share, for the fourth quarter of 2008. Natural Gas Operations Segment Results Full Year 2009 Operating margin, defined as operating revenues less the net cost of gas sold, increased $13million between periods.Rate relief provided $30million toward the operating margin increase, consisting of $25million in Arizona, $3million in California, and $2million in Nevada.Conservation, resulting from current economic conditions and energy efficiency, negatively impacted operating margin by an estimated $11million.Differences in heating demand caused primarily by weather variations between years resulted in a $7million operating margin decrease as warmer-than-normal temperatures were experienced during both years (during 2009, operating margin was negatively impacted by $18million, while the negative impact in 2008 was $11million).Customer growth contributed $1million of the operating margin increase. Operations and maintenance expenses increased $10.3million, or threepercent, between years principally due to general cost increases and higher employee-related benefit costs, partially offset by slightly lower staffing levels.Despite additional plant in service, depreciation expense increased less than onepercent due to lower depreciation rates in California and Nevada rate jurisdictions. -more- Other income, which principally includes interest income, changes in cash surrender values of company-owned life insurance (“COLI”) policies, and non-utility expenses, improved $20.1million between years.This was primarily due to an $8.5million ($0.19per share) increase in the cash surrender values of COLI policies in 2009 compared to a decline of $12million ($0.28 per share) in 2008.Net financing costs decreased $9million between years due to a reduction in outstanding debt and lower interest rates on variable-rate debt. Fourth Quarter Operating margin increased $17million, or eightpercent, in the fourth quarter of 2009 compared to the fourth quarter of 2008.Differences in heating demand caused by weather variations between periods resulted in an $11million operating margin increase due primarily to warmer-than-normal temperatures experienced during 2008.Rate relief ($5million in Arizona, $2million in Nevada, $1million in California) accounted for $8million of the increase and customer growth contributed $1million.However, conservation, energy efficiency, and challenging economic conditions on consumption negatively impacted operating margin by $3million. Operating expenses for the quarter increased $8.3million, or sixpercent, compared to the fourth quarter of 2008 primarily due to increases in employee-related and general costs.Timing was a factor as certain costs incurred in the fourth quarter of 2009 were incurred earlier in the year during 2008.Lower depreciation rates in Nevada and California rate jurisdictions mitigated the increase. -more- Other income improved $8.8million between periods.This was primarily due to a $1.6million increase in the cash surrender values of COLI policies in the fourth quarter of 2009 compared to a decline of $5.7million in the fourth quarter of 2008.Net financing costs decreased $1.8million due principally to a reduction in outstanding debt and lower interest rates on variable-rate debt. Southwest Gas Corporation provides natural gas service to 1,824,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, changes in rate design, and the impacts of stock market volatility. -more- SOUTHWEST GAS CORPORATION CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) YEAR ENDED DECEMBER 31, 2009 2008 Consolidated Operating Revenues $ 1,893,824 $ 2,144,743 Net Income $ 87,482 $ 60,973 Average Number of Common Shares Outstanding 44,752 43,476 Basic Earnings Per Share $ 1.95 $ 1.40 Diluted Earnings Per Share $ 1.94 $ 1.39 QUARTER ENDED DECEMBER 31, Consolidated Operating Revenues $ 498,805 $ 509,410 Net Income $ 46,392 $ 31,232 Average Number of Common Shares Outstanding 44,990 43,980 Basic Earnings Per Share $ 1.03 $ 0.71 Diluted Earnings Per Share $ 1.02 $ 0.71 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED YEAR ENDED DECEMBER 31, DECEMBER 31, 2009 2008 2009 2008 Results of Consolidated Operations Contribution to net income - gas operations $ 43,671 $ 28,999 $ 79,420 $ 53,747 Contribution to net income - construction services 2,721 2,233 8,062 7,226 Net income $ 46,392 $ 31,232 $ 87,482 $ 60,973 Basic earnings per share $ 1.03 $ 0.71 $ 1.95 $ 1.40 Diluted earnings per share $ 1.02 $ 0.71 $ 1.94 $ 1.39 Average outstanding common shares 44,990 43,980 44,752 43,476 Average shares outstanding (assuming dilution) 45,362 44,264 45,062 43,775 Results of Natural Gas Operations Gas operating revenues $ 427,973 $ 428,642 $ 1,614,843 $ 1,791,395 Net cost of gas sold 198,617 216,668 866,630 1,055,977 Operating margin 229,356 211,974 748,213 735,418 Operations and maintenance expense 91,661 82,362 348,942 338,660 Depreciation and amortization 41,237 42,772 166,850 166,337 Taxes other than income taxes 9,438 8,867 37,318 36,780 Operating income 87,020 77,973 195,103 193,641 Other income (deductions) 2,001 (6,759 ) 6,590 (13,469 ) Net interest deductions 18,474 20,285 74,091 83,096 Net interest deductions on subordinated debentures 1,933 1,932 7,731 7,729 Income before income taxes 68,614 48,997 119,871 89,347 Income tax expense 24,943 19,998 40,451 35,600 Contribution to net income - gas operations $ 43,671 $ 28,999 $ 79,420 $ 53,747 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA DECEMBER 31, 2009 FINANCIAL STATISTICS Market value to book value per share at year end 117 % Twelve months to date return on equity total company 8.1 % gas segment 7.8 % Common stock dividend yield at year end 3.3 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 1,066,108 8.86 % 10.00 % Southern Nevada 819,717 7.40 10.15 Northern Nevada 116,584 8.29 10.15 Southern California 143,851 7.87 10.50 Northern California 52,285 8.99 10.50 South Lake Tahoe 11,815 8.99 10.50 Paiute Pipeline Company (1) 82,853 9.44 11.80 (1)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS YEAR ENDED DECEMBER 31, (In dekatherms) 2009 2008 2007 Residential 66,973,593 70,498,622 69,806,322 Small commercial 29,422,425 31,455,477 31,066,563 Large commercial 11,724,121 12,512,144 12,756,072 Industrial / Other 7,262,348 9,770,147 10,352,500 Transportation 104,389,391 116,418,981 112,842,208 Total system throughput 219,771,878 240,655,371 236,823,665 HEATING DEGREE DAY COMPARISON Actual 1,824 1,902 1,849 Ten-year average 1,882 1,894 1,935 Heating degree days for prior periods have been recalculated using the current period customer mix.
